Citation Nr: 1043845	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-41 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patellae of the right knee, with degenerative 
joint disease.  

3.  Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patellae of the left knee, with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 
1978, with one year, nine months, and seven days of prior active 
duty, and additional active duty from December 1990 to March 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 determination by the VARO in 
Houston, Texas, granting service connection for disorders of the 
right and left knees and assigning 10 percent schedular 
evaluations therefor.  In addition, the RO by its February 2010 
decision denied entitlement to service connection for a left 
shoulder disorder.  


FINDING OF FACT

In November 2010, VA was notified that the Veteran had died, with 
the certificate of death indicating that he had died in May 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this appeal at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran-appellant died in May 2010 during the 
pendency of the appeal.  As a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the RO from which the claim originated (listed 
on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


